Per Curiam.
Action in court of claims for damages for personal injuries arising out of an assault *466upon plaintiff by a fellow prisoner. No claim for sucb injury having been made, nor notice of intention to file claim given, in accordance with section 11a of the court of claims act, CL 1948, § 691.111a (Stat Ann 1959 Cum Supp § 27.3548 [11-1/2]), the dismissal is affirmed without ruling upon other issues presented.
Dethmers, C. J., and Carr, Kelly, Smith, Black, Edwards, Kavanagh, and Souris, JJ., concurred.